Exhibit 21.1 LIST OF SUBSIDIARIES OF REGENCY ENERGY PARTNERS LP All subsidiaries are wholly owned, directly or indirectly by Regency Energy Partners LP as of February 28, 2008. § Regency OLP GP LLC § Regency Energy Finance Corp. § Regency Gas Services LP § Regency Intrastate Gas LLC § Regency Liquids Pipeline LLC § Regency Gas Marketing LLC § Gulf States Transmission Corporation § Regency Field Services LLC § Regency Gas Utility LLC § Pueblo Holdings Inc. § Pueblo Midstream Gas Corporation § Regency Oil Pipeline LLC § CDM Resource Management LLC § FrontStreet Hugoton, LLC § Regency NX, LLC § WGP-KHC, LLC
